PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/158,246
Filing Date: 11 Oct 2018
Appellant(s): Zweig et al.



__________________
Michael G. Dreznes
Reg. No. 59,965
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/31/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument 1
Appellant contends the rejections of claims 26-45 under 35 USC 103 as being unpatentable over United States Patent Application Publication No. 2002/0112171 to Ginter in view of United States Patent Application Publication No. 2006/0069919 to Mihcak are improper. The Examiner respectfully disagrees.
Appellant contends Ginter does not teach or suggest “place a first digital watermark in the digital content unit, the first digital watermark indicating that the first right has been authorized to the first user,” or “add a second digital watermark in the copy of the digital content unit, the second digital watermark indicating that the second right has been authorized to the second user”. Appeal Brief p11. In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Mihcak, not Ginter, is relied upon to teach placing a digital watermark in the digital 
Appellant further contends Ginter does not teach or suggest receiving requests to provide rights in digital content units to users. Appeal Brief p11. Ginter teaches creator A and distributor A to VDE negotiate with each other over distribution/usage control information regarding content created by creator A ([2223] – [2224]). That is, the VDE, i.e. the virtual distribution environment, receives requests to provide distribution/usage control rights to a user such as distributor A.
Appellant further contends Ginter does not teach or suggest any device that places a first digital watermark in the digital content unit and adds a second digital watermark in the copy of the digital content unit. Appeal Brief p12. Appellant appears to interpret a device comprised of one or more processors as a single machine. However, the inclusion of the component “one or more processors” in the body of the claim opens the claim to be interpreted as multiple machines. Furthermore, a device is defined as a piece of equipment or a mechanism designed to serve a special purpose or perform a special function1. A mechanism can be interpreted as a collection of machines designed to serve a special purpose of controlling rights to digital content units.
Appellant further contends Mihcak does not teach or suggest adding multiple watermarks to a single content item. Appeal Brief p13. In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Ginter teaches adding multiple rights to a digital content unit, while Mihcak teaches placing a digital watermark in a digital content. The known technique of placing digital watermarks into a digital content in Mihcak is incorporated into the known invention of Ginter and results in the aforementioned limitation. Final Rejection ¶17-19.
Appellant further contends Mihcak fails to teach or suggest a watermark that identifies an authorized user. Appeal Brief p13. Mihcak teaches a watermark that identifies the content owners, e.g. the content author, publisher, developer, distributor, etc. ([0007], [0005]). A distributor that is authorized to distribute content is considered an authorized user.
Appellant further contends Mihcak fails to teach or suggest modifying watermarks. Appeal Brief p14. First, in response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Ginter teaches modifying the indication of the first right in the copy of the digital content unit, the modified indication corresponding to the operation of authorizing the second right, while Mihcak teaches placing a digital watermark in a digital content. The known technique of placing digital watermarks into a digital content in Mihcak is incorporated into the known invention of Ginter and results in the aforementioned limitation. Final Rejection ¶20-22. Second, the claimed invention refers to modifying watermarks in a copy of a digital content unit, not the original digital content unit. [0013] of Mihcak refers to attacks on the watermark of a original digital content unit.

Argument 2
Appellant contends the rejections of claims 26-45 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are improper. The Examiner respectfully disagrees.
Appellant contends the claimed invention result in practical implementation of an abstract idea performed in a non-conventional and non-generic way. Appeal Brief p22-23. First, Appellant merely provides a conclusory statement that an abstract idea is performed in a non-conventional and non-generic way without providing rationale or evidence. Second, as set forth in the 2019 Revised Patent Subject Matter Eligibly Guidance, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B. If such reevaluation indicates that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that an inventive concept is present and that the claim is thus eligible. Regarding the instant claims, the additional limitations were not considered to be insignificant extra-solution activity under Step 2A Prong Two and therefore are not required to be evaluated as conventional under Step 2B.




Respectfully submitted,
/JAY HUANG/Primary Examiner, Art Unit 3619     
                                                                                                                                                                                                   Conferees:
/Anita Y Coupe/Supervisory Patent Examiner, Art Unit 3619   
                                                                                                                                                                                                     /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ‘device’, Merriam-Webster, https://www.merriam-webster.com/dictionary/device, 2/23/22